DETAILED ACTION
This office action is in response to the communication received February 7, 2022 regarding application number 16/403,711.
The amendments of claims 1, 4, 8, 12, 15-17, 19, 21, and 23 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previous claim objections are withdrawn in response to amendments to the claims.
Previous 35 USC 112(b) rejections are withdrawn in response to amendments to the claims.
Amendments lead to claims that are properly supported in the manner provided by 35 112(a) by application number 14/484,828 and application number 15/408,668.

Response to Arguments
Applicant’s arguments regarding the previous drawing objection and the current amendments are persuasive and as such, the previous drawing objections is withdrawn. However, amendments now lead to new 35 USC 112(b) rejections, as explained below.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the trumpet shape” in line 12 should be “the conical shape.”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the trumpet shape” in line 9 should be “the conical shape.”  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  “polytetratluoroethyline” should be “polytetrafluoroethylene.”  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  “polytetratluoroethyline” should be “polytetrafluoroethylene.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “the trumpet shape” in lines 4-5 and 12 and “the conical shape” in line 7 render the claim indefinite, as it is unclear what exact shape is being claimed – is the shape a conical shape comprising a funnel, trumpet or bell shape or is a trumpet shape required? Due to other amendments to “trumpet shape” in claims 1 and 8 as well as the “the conical shape comprising a funnel, trumpet, or bell shape” limitation in claim 15,  it seems that “a shape” in line 4 may have been intended as “a conical shape” and all references to “the trumpet shape” were intended to be “the conical shape.” As such, the claims are examined in this manner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4, 7-12, 15-19, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 7, 9-13, and 15-19 of U.S. Patent No. 10, 327, 937, hereinafter ‘937, in view of Murray et al. (WO 2013/026474).
Regarding claim 1, claim 5 of ‘937 discloses a method with substantially all limitations of claim 1 of the current application except for the elastic elements deformed in the expanded position and the conical shape comprising a funnel, trumpet, or bell shape in the at least one expanded position, and ‘937 discloses petal-like elements including backbone elements. 
Murray discloses petal-like elements 11 in the form of elastic elements within backbone elements, the elastic nature helping the expanding anchor section 4 of which they are a part to go from a collapsed position to an expanded position (see Figs. 1 to 2; page 9, ll. 24-30). It would have been obvious to a person having ordinary skill in the art to have the method of claim 5 of ‘937 include elastic elements like those disclosed by Murray in order to help go from a collapsed position to an expanded position.
Murray additionally discloses the conical shape comprising a bell shape (see Fig. 1). It would have been obvious to a person having ordinary skill in the art to have the conical shape be a bell shape, as the bell shape is a well-known conical shape and would help allow for the conical shape required to fit in the desired gastrointestinal area disclosed by Murray (see Figs. 7, 8) as well as claim 2 of ‘957.
Regarding claim 2, claim 2 of ‘937 disclose these additional limitations, which would be obvious to combine with teachings of claim 5 of ‘937 and Murray due to them falling under the same independent claim 1 of ‘937.

Regarding claim 4, claim 4 of ‘937 disclose these additional limitations, which would be obvious to combine with teachings of claim 5 of ‘937 and Murray due to them falling under the same independent claim 1 of ‘937.
Regarding claim 7, claim 7 of ‘937 disclose these additional limitations, which would be obvious to combine with teachings of claim 5 of ‘937 and Murray due to them falling under the same independent claim 1 of ‘937.
Regarding claim 8, claim 13 of ‘937 discloses an intestinal barrier sleeve with substantially all limitations of claim 8 of the current application except for the elastic elements deformed in the expanded position and the conical shape comprising a funnel, trumpet, or bell shape in the at least one expanded position, and ‘937 discloses petal-like elements including backbone elements. 
Murray discloses petal-like elements 11 in the form of elastic elements within backbone elements, the elastic nature helping the expanding anchor section 4 of which they are a part to go from a collapsed position to an expanded position (see Figs. 1 to 2; page 9, ll. 24-30). It would have been obvious to a person having ordinary skill in the art to have the method of claim 5 of ‘937 include elastic elements like those disclosed by Murray in order to help go from a collapsed position to an expanded position.
Murray additionally discloses the conical shape comprising a bell shape (see Fig. 1). It would have been obvious to a person having ordinary skill in the art to have the conical shape be a bell shape, as the bell shape is a well-known conical shape and would help allow for the conical shape required to fit in the desired gastrointestinal area disclosed by Murray (see Figs. 7, 8) as well as claim 10 of ‘957.

Regarding claim 10, claim 10 of ‘937 disclose these additional limitations, which would be obvious to combine with teachings of claim 13 of ‘937 and Murray due to them falling under the same independent claim 8 of ‘937.
Regarding claim 11, claim 11 of ‘937 disclose these additional limitations, which would be obvious to combine with teachings of claim 13 of ‘937 and Murray due to them falling under the same independent claim 8 of ‘937.
Regarding claim 12, claim 12 of ‘937 disclose these additional limitations, which would be obvious to combine with teachings of claim 13 of ‘937 and Murray due to them falling under the same independent claim 8 of ‘937.
Regarding claim 15, claim 13 of ‘937 discloses an intestinal barrier sleeve with substantially all limitations of claim 15 of the current application except for the elastic elements deformed in the expanded position and the conical shape comprising a funnel, trumpet, or bell shape in the at least one expanded position, and ‘937 discloses petal-like elements including backbone elements. 
Murray discloses petal-like elements 11 in the form of elastic elements within backbone elements, the elastic nature helping the expanding anchor section 4 of which they are a part to go from a collapsed position to an expanded position (see Figs. 1 to 2; page 9, ll. 24-30). It would have been obvious to a person having ordinary skill in the art to have the method of claim 5 of ‘937 include elastic elements like those disclosed by Murray in order to help go from a collapsed position to an expanded position.
Murray additionally discloses the conical shape comprising a bell shape (see Fig. 1). It would have been obvious to a person having ordinary skill in the art to have the conical shape be a bell shape, 
Regarding claim 16, claim 16 of ‘937 disclose these additional limitations, which would be obvious to combine with teachings of claim 15 of ‘937 and Murray due to claim 16 being a dependent of claim 15.
Regarding claim 17, claim 17 of ‘937 disclose these additional limitations, which would be obvious to combine with teachings of claim 15 of ‘937 and Murray due to claim 17 being a dependent of claim 15.
Regarding claim 18, claim 18 of ‘937 disclose these additional limitations, which would be obvious to combine with teachings of claim 15 of ‘937 and Murray due to claim 18 being a dependent of claim 15.
Regarding claim 19, claim 19 of ‘937 disclose these additional limitations, which would be obvious to combine with teachings of claim 15 of ‘937 and Murray due to claim 19 being a dependent of claim 15.
Regarding claim 21, claim 13 of ‘937 and Murray disclose substantially all limitations of claim 21 except for the sleeve comprising a material selected form the group listed in claim 21. 
Murray, however, discloses the sleeve comprises polyurethane or polyethylene (see page 16, ll. 20-22). Consequently, it would have been obvious to a person having ordinary skill in the art to have the sleeve comprise polyurethane or polyethylene as disclosed by Murray, as it is well known in the art to select a known material based on its suitability for its intended use and polyurethane and polyethylene would allow the sleeve to work as intended. See MPEP 2144.07.
Regarding claim 23, claim 15 of ‘937 and Murray disclose substantially all limitations of claim 23 except for the sleeve comprising a material selected form the group listed in claim 23. 

Claims 22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of ‘937 in view of Murray and further in view of  Dann et al. (WO 2007/136468).
Regarding claim 22, teachings of claim 13 of ‘937 and Murray are described above but do not disclose the sleeve is covered or coated with a biocompatible material.
Dann discloses a sleeve coated with a biocompatible material to enhance surface properties of the sleeve in clinically relevant manners, such as coating with an antimicrobial agent to resist infection or anti-inflammatory agent to reduce tissue inflammatory response (see para. 179). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sleeve coated with a biocompatible material to enhance surface properties of the sleeve in clinically relevant manners, such as coating with an antimicrobial agent to resist infection or anti-inflammatory agent to reduce tissue inflammatory response, as disclosed by Dann.
Regarding claim 24, teachings of claim 15 of ‘937 and Murray are described above but do not disclose the sleeve is covered or coated with a biocompatible material.
Dann discloses a sleeve coated with a biocompatible material to enhance surface properties of the sleeve in clinically relevant manners, such as coating with an antimicrobial agent to resist infection or anti-inflammatory agent to reduce tissue inflammatory response (see para. 179). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sleeve coated with a biocompatible material to enhance surface properties of the .
Claims 1-4, 7-12, 15-19, 21, and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5, and 10 of U.S. Patent No. 9,579,228, hereinafter ‘228, in view of Murray. 
Regarding claim 1, claim 10 of ‘228 discloses a method with substantially all limitations of claim 1 of the current application except for the elastic elements deformed in the expanded position and the conical shape comprising a funnel, trumpet, or bell shape in the at least one expanded position, and ‘228 discloses petal-like elements including backbone elements. 
Murray discloses petal-like elements 11 in the form of elastic elements within backbone elements, the elastic nature helping the expanding anchor section 4 of which they are a part to go from a collapsed position to an expanded position (see Figs. 1 to 2; page 9, ll. 24-30). It would have been obvious to a person having ordinary skill in the art to have the method of claim 10 of ‘228 include elastic elements like those disclosed by Murray in order to help go from a collapsed position to an expanded position.
Additionally, claim 2 of ‘228 discloses the conical shape comprises at least one of a funnel, trumpet, or bell shape and due to claims 2 and 10 related to the same invention claimed in the same patent, it would be obvious to combine teachings of claim 2 with those of 10.
Regarding claim 2, claim 10 of ‘228 discloses these additional limitations.
Regarding claim 3, claim 4 of ‘228 discloses the desired placement of claim 3 and due to claims 4 and 10 related to the same invention claimed in the same patent, it would be obvious to combine teachings of claim 4 with those of 10.

Regarding claim 7, claim 10 of ‘228 discloses these additional limitations.
Regarding claim 8, claim 2 of ‘228 discloses a method with substantially all limitations of claim 1 of the current application except for the elastic elements deformed in the expanded position, and ‘228 discloses petal-like elements including backbone elements. 
Murray discloses petal-like elements 11 in the form of elastic elements within backbone elements, the elastic nature helping the expanding anchor section 4 of which they are a part to go from a collapsed position to an expanded position (see Figs. 1 to 2; page 9, ll. 24-30). It would have been obvious to a person having ordinary skill in the art to have the method of claim 2 of ‘228 include elastic elements like those disclosed by Murray in order to help go from a collapsed position to an expanded position.
Regarding claim 9, claim 2 of ‘228 discloses these additional limitations.
Regarding claim 10, claim 10 of ‘228 discloses the desired placement of claim 10 and due to claims 10 and 2 related to the same invention claimed in the same patent, it would be obvious to combine teachings of claim 10 with those of 2.
Regarding claim 11, claim 4 of ‘228 discloses the desired placement of claim 11 and due to claims 2 and 4 related to the same invention claimed in the same patent, it would be obvious to combine teachings of claim 4 with those of claims 2 and 10.
Regarding claim 12, claim 4 of ‘228 discloses the required flexibility of claim 12 and due to claims 2 and 4 related to the same invention claimed in the same patent, it would be obvious to combine teachings of claim 4 with those of claims 2 and 10.

Murray discloses petal-like elements 11 in the form of elastic elements within backbone elements, the elastic nature helping the expanding anchor section 4 of which they are a part to go from a collapsed position to an expanded position (see Figs. 1 to 2; page 9, ll. 24-30). It would have been obvious to a person having ordinary skill in the art to have the method of claim 5 of ‘228 include elastic elements like those disclosed by Murray in order to help go from a collapsed position to an expanded position.
Additionally, claim 2 of ‘228 discloses the conical shape comprises at least one of a funnel, trumpet, or bell shape and due to claims 2 and 15 related to the same invention claimed in the same patent, it would be obvious to combine teachings of claim 2 with those of 5.
Regarding claim 16, claim 5 of ‘228 discloses these additional limitations.
Regarding claim 17, claim 10 of ‘228 discloses the desired placement of claim 17 and due to claims 10 and 5 related to the same invention claimed in the same patent, it would be obvious to combine teachings of claim 10 with those of 5.
Regarding claim 18, claim 4 of ‘228 discloses the desired placement of claim 18 and due to claims 5 and 4 related to the same invention claimed in the same patent, it would be obvious to combine teachings of claim 4 with those of claims 5 and 10.
Regarding claim 19, claim 4 of ‘228 discloses the required flexibility of claim 19 and due to claims 5 and 4 related to the same invention claimed in the same patent, it would be obvious to combine teachings of claim 4 with those of claims 5 and 10.

Murray, however, discloses the sleeve comprises polyurethane or polyethylene (see page 16, ll. 20-22). Consequently, it would have been obvious to a person having ordinary skill in the art to have the sleeve comprise polyurethane or polyethylene as disclosed by Murray, as it is well known in the art to select a known material based on its suitability for its intended use and polyurethane and polyethylene would allow the sleeve to work as intended. See MPEP 2144.07.
Regarding claim 23, claims 5 and 2 of ‘228 and Murray disclose substantially all limitations of claim 23 except for the sleeve comprising a material selected form the group listed in claim 23. 
Murray, however, discloses the sleeve comprises polyurethane or polyethylene (see page 16, ll. 20-22). Consequently, it would have been obvious to a person having ordinary skill in the art to have the sleeve comprise polyurethane or polyethylene as disclosed by Murray, as it is well known in the art to select a known material based on its suitability for its intended use and polyurethane and polyethylene would allow the sleeve to work as intended. See MPEP 2144.07.
Claims 22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of ‘228 in view of Murray and further in view of  Dann et al. (WO 2007/136468).
Regarding claim 22, teachings of claim 2 of ‘228 and Murray are described above but do not disclose the sleeve is covered or coated with a biocompatible material.
Dann discloses a sleeve coated with a biocompatible material to enhance surface properties of the sleeve in clinically relevant manners, such as coating with an antimicrobial agent to resist infection or anti-inflammatory agent to reduce tissue inflammatory response (see para. 179). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sleeve coated with a biocompatible material to enhance surface properties of the 
Regarding claim 24, teachings of claims 2 and 5 of ‘228 and Murray are described above but do not disclose the sleeve is covered or coated with a biocompatible material.
Dann discloses a sleeve coated with a biocompatible material to enhance surface properties of the sleeve in clinically relevant manners, such as coating with an antimicrobial agent to resist infection or anti-inflammatory agent to reduce tissue inflammatory response (see para. 179). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sleeve coated with a biocompatible material to enhance surface properties of the sleeve in clinically relevant manners, such as coating with an antimicrobial agent to resist infection or anti-inflammatory agent to reduce tissue inflammatory response, as disclosed by Dann.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-12, 15-19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray et al. (WO 2013/026474).

Regarding claim 2, Murray discloses the sleeve is placed in the subjects gastrointestinal tract so that the expanding section is located within the subject’s pyloric canal  (see page 11, ll. 2-5).
Regarding claim 3, Murray discloses the sleeve is placed in the subject’s gastrointestinal tract so that the tubular section passes through the subject’s pyloric sphincter and extends in the subject’s small intestine (see Figs. 7, 8; page 11, ll. 2-5).
Regarding claim 4, Murray discloses the tubular section is comprised of at least a flexible material (see page 6, l. 33-page 7, l. 2).

Regarding claim 10, Murray discloses the sleeve allows for placement in the subject’s gastrointestinal tract so that the expanding anchor section is located within the subject’s pyloric canal (see Fig. 8; page 11, ll. 2-5).
Regarding claim 11, Murray discloses the sleeve allows for placement in the subject’s gastrointestinal tract so that the tubular section passes through the subject’s pyloric sphincter and extends into the subject’s small intestine (see Figs. 7, 8; page 11, ll. 2-5). 
Regarding claim 12, Murray discloses the tubular section is comprised of at least a flexible material (see page 6, l. 33-page 7, l. 2).

Regarding claim 16, Murray discloses the expanding section in the at least one expanded position (see Fig. 3) provides resistance to retain the intestinal barrier sleeve within the subject’s gastrointestinal tract without affixing the intestinal sleeve directly to the walls of the subject’s gastrointestinal tract (see Fig. 3; page 8, ll. 27-34).
Regarding claim 17, Murray discloses the sleeve allows for placement in the subject’s gastrointestinal tract so that the expanding anchor section is located within the subject’s pyloric canal (see Fig. 8; page 11, ll. 2-5).
Regarding claim 18, Murray discloses the sleeve allows for placement in the subject’s gastrointestinal tract so that the tubular section passes through the subject’s pyloric sphincter and extends into the subject’s small intestine (see Figs. 7, 8; page 11, ll. 2-5). 
Regarding claim 19, Murray discloses the tubular section is comprised of at least a flexible material (see page 6, l. 33-page 7, l. 2).

Regarding claim 23, Murray discloses the sleeve comprises polyurethane or polyethylene (see page 16, ll. 20-22).
Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggirala (US 2012/0116285).
Regarding claim 1, Duggirala discloses a method for treating a subject with an ailment (see Abstract, Figs. 9A-10A), the method comprising: maintaining an intestinal barrier sleeve 282, 284 in a collapsed position (see Fig. 9A), wherein the sleeve comprises an expanding section 282 (see Figs. 9A, 9B) coupled to a tubular section 284 at an interface therebetween (see Fig. 9A, where 282 and 284 meet), the expanding section expandable form at least the first collapsed position (see Fig. 9A, para. 124) to at least one expanded position (see Fig. 9B, para. 125), placing the sleeve with a collapsing section in the first collapsed position into a subject’s gastrointestinal tract endoscopically (see para. 124-125, 244), wherein the expanding section has a conical shape with a hole therein at a narrow end of the conical shape (see Fig. 9B, must have hole in center through which fluid flows into tubular section 284), and wherein the conical shape is in communication with a lumen of the tubular section through the hole (see Fig. 9B, lumen is inside tubular section 284, para. 87 discussing separator section and para. 123 referring to 284 with language separator section), the conical shape comprising a funnel or bell shape in the at least one expanded position (see Fig. 9B); the expanding section comprises a plurality of elastic elements that are deformed in the expanded position, the plurality of elastic elements including backbone elements (see para. 123-125 and Fig. 9B, labeled below); and the expanding section further comprises a webbing that couples the backbone elements together (see para. 123-125 and Fig. 9B, labeled below).

    PNG
    media_image1.png
    244
    262
    media_image1.png
    Greyscale

Regarding claim 7, Duggirala discloses the expanding section in the at least one expanded position provides resistance to retain the intestinal barrier sleeve within the subject’s tract without affixing the intestinal barrier sleeve directly to walls of the subject’s gastrointestinal tract (see para. 123-125, Figs. 9A-9B).
Regarding claim 8, Duggirala discloses an intestinal barrier sleeve (see Figs. 9A, 9B) comprising an expanding anchor section 282 (see Figs. 9A, 9B) coupled to a tubular section 284 at an interface therebetween at a proximal end of the tubular section (see Fig. 9A, where 282 and 284 meet), the expanding section expandable from at least one collapsed position (see Fig. 9A, para. 124) to at least one expanded position (see Fig. 9B, para. 125), wherein in the collapsed position the expanded section has a compact shape that allows the sleeve to be placed into a subject’s gastrointestinal tract endoscopically and in the expanded position the expanding anchor section retains the sleeve in the subject’s stomach near the gastrointestinal tract (see para. 124-125, 244), wherein the expanding section has a conical shape with a hole therein at a narrow end of the conical shape (see Fig. 9B, must have hole in center through which fluid flows into tubular section 284), and wherein the conical shape is in communication with a lumen of the tubular section through the hole (see Fig. 9B, lumen is inside tubular section 284, para. 87 discussing separator section and para. 123 referring to 284 with language separator section), the conical shape comprising a funnel or bell shape in the at least one expanded 

    PNG
    media_image1.png
    244
    262
    media_image1.png
    Greyscale

Regarding claim 9, Duggirala discloses the expanding section in the at least one expanded position provides resistance to retain the intestinal barrier sleeve within the subject’s gastrointestinal tract without affixing the intestinal barrier sleeve directly to walls of the subject’s gastrointestinal tract (see para. 123-125, Figs. 9A-9B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Dann et al. (WO 2007/136468).
Regarding claims 22 and 24, teachings of Murray are described above and Murray does not specifically teach the sleeve is covered or coated with a biocompatible material.
Dann discloses a sleeve coated with a biocompatible material to enhance surface properties of the sleeve in clinically relevant manners, such as coating with an antimicrobial agent to resist infection or anti-inflammatory agent to reduce tissue inflammatory response (see para. 179). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sleeve of Murray coated with a biocompatible material to enhance surface properties of the sleeve in clinically relevant manners, such as coating with an antimicrobial agent to resist infection or anti-inflammatory agent to reduce tissue inflammatory response, as disclosed by Dann.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781